UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA
                                                MEMORANDUM & ORDER
              -against-                         15-CR-0457(JS)

TEDDY SANTANA,

                    Defendant.
-----------------------------------X
APPEARANCES
For United States: Charles N. Rose, Esq.
                    United States Attorney’s Office
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:            Teddy Santana, pro se
                          68955-053
                          Edgefield Federal Correctional Institution
                          P.O. Box 725
                          Edgefield, South Carolina 29824

SEYBERT, District Judge:

              Defendant Teddy Santana (“Defendant”) seeks a reduction

of   his   sentence   pursuant    to   the   First   Step   Act,   18   U.S.C.

§ 3582(c)(l)(A)(i), in light of health concerns surrounding the

COVID-19 pandemic and his underlying medical conditions.                (Mot.,

ECF No. 102; Reply, ECF No. 109; see also Feb. 9, 2021 Ltr., ECF

No. 108; Feb. 22, 2021 Ltr., ECF No. 110; Mar. 1, 2021 Ltr., ECF

No. 111. 1)     The Government opposes the motion.          (Gov’t Opp., ECF

No. 104.)      For the reasons set forth below, the motion is DENIED.




1 The Court references Defendant’s letters according to the dates
they were filed on the docket, not the dates they were signed by
Defendant.
                                       1
                             BACKGROUND

            Defendant was arrested on May 12, 2014 and charged in a

two-count superseding indictment with conspiracy to distribute

heroin and possession with intent to distribute heroin in violation

of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B)(iii), and 851(a).

(See Superseding Indictment, ECF No. 9; Presentence Investigation

Report (“PSR”), ECF No. 67, ¶¶ 2-3.)      A jury convicted Defendant

on both counts after a two-week trial.          (May 12, 2016 Jury

Verdict.)    Given his prior convictions, Defendant qualified as a

“career offender” for sentencing purposes.     (PSR ¶ 8; id. ¶¶ 21-

54 (summarizing Defendant’s criminal history).)     As a result, the

U.S. Probation Department calculated his advisory Guidelines range

at 262 to 327 months’ incarceration.      (Id. ¶ 75; U.S. Probation

Dep’t Sentence Recommendation, ECF No. 67-1, at 1.)      On February

3, 2017, this Court sentenced Defendant to a term of imprisonment

of 180 months, followed by five years of supervised release.

(Sent’g J., ECF No. 80.)   When explaining the variance, this Court

noted Defendant’s history of drug dependence, but added “[t]he

defendant displayed a total lack of remorse and perjured himself

at the trial.   He continues to blame everyone else.   He is a life-

long distributor of illegal drugs at street-level quantities.”

(Stmt. of Reasons, ECF No. 81 (under seal), at 3.)

            Defendant is fifty-two years old.      He is currently

serving his sentence at Federal Correctional Institution (“FCI”)

                                  2
Edgefield and is projected to be released on August 23, 2027.              See

Find an Inmate, BOP, https://www.bop.gov/inmateloc/index.jsp (last

visited May 11, 2021).         According to records maintained by the

Bureau of Prisons (“BOP”), while incarcerated Defendant has been

sanctioned on four separate occasions for misbehavior.                    (BOP

Disciplinary Recs., Gov’t Opp., Ex. A, ECF No. 105.)              Defendant

represents in his motion that he has availed himself of “numerous

adult education classes” offered at his facilities.            (Mot. at 6.)

           As relevant to his motion, Defendant’s medical records

reveal   that   he   has   a   history    of   asthma,    hypertension,    and

hyperlipidemia.      (See BOP Medical Recs., Gov’t Opp., Ex. D, ECF

No. 105-3, at ECF pp. 5, 20-21.)               In a supplemental letter,

Defendant informed the Court that he has been diagnosed with

obesity.    (See Mar. 1, 2021 Ltr.)             According to BOP medical

records,   he   is   receiving    a   course    of   treatment   for   these

conditions, which appear to be well-managed.               (See BOP Medical

Recs. at ECF pp. 32-33 (describing course of treatment for asthma);

id. at ECF pp. 51, 54 (asthma “adequately controlled with prn

Albuterol alone”); id. at ECF p. 20 (regarding hypertension,

Defendant reports “compliancy with medication and no complaints”);

id. at ECF pp. 51, 54 (hypertension “[w]ell-controlled with HCTZ,”

which is used to treat high blood pressure).)            Defendant’s primary

medical issues for the past year appear to relate to pain from a



                                      3
1993 gunshot wound to his face and a benign growing lipoma on his

back.    (Id. at ECF pp. 2-19.)

              In his motion, Defendant represents that, if released,

he    plans   to   relocate     to   Atlanta,    Georgia    to   be   the    primary

caregiver for his sister, who recently underwent brain surgery for

an aneurysm and allegedly has no one to care for her.                       (Mot. at

6.)

                                     DISCUSSION

I.     Legal Standard

              “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”                    United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, 433 F. Supp. 3d 613, 614

(S.D.N.Y. 2020)).        The First Step Act, which modified 18 U.S.C. §

3582(c), allows a court to modify a defendant’s sentence upon a

motion of either (i) the Director of the BOP, or (ii) the defendant

“after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever

is earlier.”       18 U.S.C. § 3582(c)(1)(A).

              Under    the   statute,   courts      have   discretion   to     grant

compassionate         release   when    (1) there    are    “extraordinary       and

compelling reasons” that warrant a sentence reduction, (2) the

                                         4
sentence     reduction       is     “consistent        with    applicable       policy

statements    issued    by    the      Sentencing      Commission,”    and     (3) the

sentence reduction “is supported by the factors set forth in

18 U.S.C. § 3553(a).”         United States v. Canales, No. 16-CR-0212,

2020   WL    2319294,    at       *2    (S.D.N.Y.      May    9,    2020)     (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).

            District     courts        may       consider    “the   full    slate   of

extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

‘applicable’     to     compassionate             release    motions   brought      by

defendants [as compared to those brought by the BOP], Application

Note 1(D) cannot constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling”).                      “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                       Id. at 237-

38 (emphasis and alteration in original) (quoting 28 U.S.C. §

994(t)).

            Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

discretion, compassionate release is not warranted because Section

                                             5
3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                          United

States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).                   A defendant “bears the burden of

showing     that    his     release      is    justified.”           United    States      v.

Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

II.   Analysis

                Defendant     submitted        his     request       for    compassionate

release to the BOP on August 31, 2020.                  (Response to Inmate Request

to Staff Member, Mot., Ex. A.)                On October 29, 2020, the BOP denied

Defendant’s        request.         (Id.)          Although     it    is    unclear    from

Defendant’s submission whether he appealed the BOP’s denial of his

request, the Court “need not wade into the exhaustion question

because more than 30 days have lapsed since the warden . . .

received [Defendant’s] petition for compassionate release,” United

States     v.    Genovese,        No.   18-CR-0183,      2020    WL    4004164,       at   *2

(S.D.N.Y. July 15, 2020) (citations omitted).                         In any event, the

Government “does not object to the Court’s exercise of jurisdiction

to adjudicate the present motion on the merits.”                           (Gov’t Opp. at

3-4 n.3.)        The Court thus turns to the merits.

      A.        Extraordinary and Compelling Reasons

                Defendant argues health concerns surrounding the COVID-

19    pandemic      and     his    underlying        medical     conditions,      namely,

                                               6
hypertension,       asthma,       hyperlipidemia,         and    obesity 2      are

“extraordinary and compelling” reasons that justify his release.

(Mot. at 2, 5; see also Mar. 1, 2021 Ltr. (updating the Court

regarding obesity diagnosis).)               Defendant does not address the

Section 3553(a) factors specifically, but he does assert that he

is “not a danger to the community, nor to myself,” and that he

“feel[s] remorse for [the] actions that landed [him] in prison.”

(Id. at 6; see also Feb. 22, 2021 Ltr. at ECF p. 4.) The Government

opposes the motion and argues that Defendant cannot demonstrate

extraordinary and compelling reasons warrant his release, because

the BOP has taken measures at Defendant’s facility to prevent the

spread   of    COVID-19,    Defendant’s       medical     conditions    are   well

controlled, and in any event, the Section 3553(a) factors weigh

against his release.       (See Gov’t Opp. at 4-5.)

              This Court and others have recognized that an inmate’s

especially heightened risk of infection and risk of developing

severe   complications      from    COVID-19     based    on    the   defendant’s

specific      medical   history    may       constitute    “extraordinary       and

compelling”     reasons    to   grant    compassionate      release,    often    in

combination with other factors.          United States v. Phillip, No. 14-




2 Defendant asserts that his “chronic sinusitis” is another
condition that “puts him in imminent danger should he contract the
coronavirus.”    (Mot. at 5.)    He provides no support for the
assertion, and after an independent review of the record, the Court
is unable to find a basis for the contention.
                                         7
CR-0264, 2020 WL 5633100, at *3 (E.D.N.Y. Sept. 21, 2020) (Seybert,

J.) (collecting cases); United States v. Vega, No. 89-CR-0229,

2020 WL 7060153, at *3 (E.D.N.Y. Dec. 2, 2020) (Seybert, J.);

United States v. Evans, No. 18-CR-0022, 2020 WL 6747881, at *3 (D.

Conn. Nov. 17, 2020).         Courts considering a defendant’s medical

vulnerability from COVID-19 ordinarily look to the Centers for

Disease    Control   and    Prevention’s   (“CDC”)     guidance   on    at-risk

health populations.         See Vega, 2020 WL 7060153, at *3; United

States v. Barajas, No. 18-CR-0736, 2020 WL 3976991, at *9 (S.D.N.Y

July 13, 2020); Evans, 2020 WL 6747881, at *3 (collecting cases).

Where, as here, a defendant argues that medical vulnerability to

COVID-19    constitutes       “extraordinary     and   compelling      reasons”

justifying compassionate release, courts have engaged in a fact-

intensive    inquiry   that    considers   the    following   non-exhaustive

factors: the defendant’s age; the severity and documented history

of   the   defendant’s     health   conditions;    defendant’s    history    of

managing those conditions in prison; the proliferation and status

of infection at defendant’s facilities; and the proportion of the

term of incarceration that has been served.               United States v.

Gibson, No. 17-CR-6571, 2020 WL 7343802, at *3 (E.D.N.Y. Dec. 14,

2020) (Seybert, J.) (citing United States v. Brady, No. 18-CR-

0316, 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (internal

citations omitted)).



                                       8
              At age fifty-two, Defendant is in an age group that faces

neither the lowest risk nor the greatest risk of severe illness

from COVID-19 infection.          See Older Adults, Coronavirus Disease

2019     (COVID-19),       CDC,   https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/older-adults.html          (last    updated       May

14, 2021).       This cuts against release.        Other courts in this

Circuit, following CDC guidance, have expressed similar views

regarding petitioners in Defendant’s age bracket.                 See, e.g.,

United States v. Norville, No. 10-CR-1046, 2021 WL 1731778, at *2

(S.D.N.Y. May 3, 2021) (“[Defendant], at forty-nine-years old, is

relatively young, which further reduces his risk.”); United States

v. Garcia, No. 09-CR-0330, 2021 WL 1616914, at *4 (E.D.N.Y. Apr.

26, 2021) (“[A]t age 62, Mr. Garcia does not fall within the age

group identified by the CDC as being the most at risk (65 years

and older).”); United States v. Ortega, No. 02-CR-0348, 2021 WL

1535417, at *2 (S.D.N.Y. Apr. 19, 2021) (same for fifty-three-year

old); United States v. Piña, No. 01-CR-0619, 2021 WL 364192, at *2

(S.D.N.Y. Feb. 3, 2021) (same for fifty-one-year old); United

States   v.    Mitchell,    No.   96-CR-0126,   2021   WL    1400053,    at    *4

(S.D.N.Y. Apr. 14, 2021) (same for fifty-year old).

              However, Defendant has been diagnosed as obese, receives

treatment      for   hypertension     and   asthma,    and     suffers    from

unspecified hyperlipidemia.         These are conditions that, according

to the CDC, are known to correlate or might correlate to an

                                       9
increased risk of severe complications from contracting COVID-19.

People       with           Certain          Medical           Conditions,             CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated May

13, 2021).       Nevertheless, there is no indication in Defendant’s

BOP    Medical    Records    that     his   health     conditions       are    not     well

controlled; indeed, the opposite is true, and the evidence shows

the BOP has provided him with an adequate course of treatment

throughout his detention.           See Gibson, 2020 WL 7343802, at *4; see

also United States v. Sanchez, No. 08-CR-0789, 2020 WL 4742916, at

*2 (S.D.N.Y. June 17, 2020) (denying compassionate release where

“nothing in the record suggests that [Defendant] has been ‘unable

to care for himself’ or that he has ‘been neglected by [prison]

medical    personnel.’”)       (collecting          cases);     United        States    v.

Figueroa, No. 04-CR-0515, 2020 WL 6873433, at *4 (E.D.N.Y. Nov.

23, 2020) (denying compassionate release where the defendant did

“not    suggest    that   he   has    been       unable   to   manage    any     medical

condition he may have, or that the BOP has neglected his care”)

(collecting cases); United States v. Mood, No. 19-CR-0113, 2020 WL

3256333, at *1 (S.D.N.Y. June 16, 2020) (denying release to fifty-

three-year old with diabetes, hypertension, and obesity where

“[t]here is no question that [the defendant] has health issues,

but his condition is stable and has been effectively managed by

routine monitoring and medication”); Piña, 2021 WL 364192, at *2.

                                            10
            Moreover,   conditions    at   FCI   Edgewood   are   stable.

According to the BOP’s records, as of the date of this Order, there

are no inmate or staff positive COVID-19 cases at the facility.

See COVID-19 Cases, BOP, http://www.bop.gov/coronavirus/ (last

updated May 18, 2021).    “Although the court recognizes the notable

hardships the COVID-19 pandemic has had on prison populations, the

court notes that the BOP has taken measures to counter the spread

of COVID-19 in the prison population” at FCI Edgefield and, as

noted supra, to ensure Defendant receives adequate care for his

medical conditions.      Garcia, 2021 WL 1616914, at *5 (denying

compassionate release request from defendant incarcerated at a

facility with no active cases); United States v. Lewis, No. 10-

CR-0392, 2021 WL 1873154, at *2 (S.D.N.Y. May 10, 2021) (same).

In any event, this Court and others have concluded that “the mere

possibility that an inmate with medical issues may contract Covid-

19 is not necessarily an extraordinary and compelling reason”

warranting release. Gibson, 2020 WL 7343802, at *4 (quoting United

States v. Sturgis, No. 10-CR-6022, 2020 WL 7063359, at *5 (W.D.N.Y.

Nov. 24, 2020)).

            Accordingly, the Court finds that Defendant has not

established “extraordinary and compelling reasons” to modify his

sentence.    18 U.S.C. § 3582(c)(1)(A)(i).




                                     11
     B.        The 3553(a) Factors

               Even if the Court believed Defendant had established

“extraordinary and compelling” reasons to modify his sentence, the

Section 3553(a) factors weigh against his release.                      Although

Defendant pleaded guilty to a nonviolent crime, as this Court noted

at sentencing, “[t]he defendant displayed a total lack of remorse

and perjured himself at the trial.            He continues to blame everyone

else.     He is a life-long distributor of illegal drugs at street-

level    quantities.”        Even    crediting    Defendant’s   expression     of

remorse, “there is a strong need for [him] to serve the sentence

that was imposed.”         United States v. Graham, No. 16-CR-0786, 2020

WL 5604050, at *3 (S.D.N.Y. Sept. 17, 2020).

               Last, Defendant has more than 75 months remaining on his

180-month      sentence.      This    Court     already   sentenced    Defendant

eighty-two months below the bottom of the advisory Guidelines.                 As

such,    granting    Defendant’s      request    for   compassionate   release,

“when he is more than a year away from completing his carceral

term, would disserve these important § 3553(a) factors.”                  United

States    v.    Martinez,    No.    12-CR-0862,    2020   WL   2079542,   at   *3

(S.D.N.Y. Apr. 30, 2020); United States v. Knight, No. 17-CR-0335,

2020 WL 4751490, at *2 (S.D.N.Y. Aug. 17, 2020) (“Though Defendant

has served more than 70% of his anticipated term of imprisonment,

considering his expected good time credit, his crime is serious

and warrants him serving his full term of imprisonment.”).

                                        12
                           CONCLUSION

          For the reasons stated herein, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(ECF No.102) is DENIED.


                                      SO ORDERED.


                                      /s/_JOANNA SEYBERT    __
                                      Joanna Seybert, U.S.D.J.

Dated: May   19 , 2021
       Central Islip, New York




                                 13
